            Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 1 of 23




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________
NAKILA V. VINEY, as ADMINISTRATOR of :
the ESTATE OF ERIC VINEY,                :
                                         : CIVIL ACTION
                        Plaintiff,       :
                                         : No. 20-___________
               v.                        :
                                         : JURY TRIAL DEMANDED
MONTGOMERY COUNTY; PRIMECARE             :
MEDICAL, INC.; MARGARET CARRILLO, :
MD; JONATHAN COHEN, MD; MEGHAN           :
HUGHES, PA; and KATIE HARVEY, CRNP, :
                                         :
                        Defendants.      :
________________________________________ :

                                          COMPLAINT

                               I. PRELIMINARY STATEMENT

       1.       This is a civil rights survival and wrongful death action brought under 42 U.S.C. §

1983 concerning the defendants’ deliberate indifference to the serious medical needs of decedent

Eric Viney while he was detained at the Montgomery County Correctional Facility (“MCCF”).

       2.       Within days of Mr. Viney’s July 21, 2018 admission to MCCF, the defendant

medical professionals were aware that Mr. Viney was suffering from a serious illness. They

knew that he experienced significant and unexplained fluctuations in weight, substantial swelling

in his extremities, and signs of jaundice, with his eyes turning yellow.

       3.       The defendants ordered lab testing to assess Mr. Viney’s condition. But the

testing was never conducted. They directed that Mr. Viney be assigned to a specialized medical

housing unit so his condition could be observed. But they never assessed him. They simply

ignored his worsening symptoms.
            Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 2 of 23




       4.         By the evening of August 7, 2018, Mr. Viney’s health had deteriorated

dramatically. He had severely increased respirations and significant swelling throughout his

body. He could not eat, and he was not urinating. He was unable to walk.

       5.        Mr. Viney was sent to a local emergency room. By time he arrived, he was in

critical condition with complete organ failure. Mr. Viney spent the next 100 days in an intensive

care unit cycling in and out of a comatose state. Ultimately, his multi organ failure had

progressed too far to be susceptible to treatment, and he died on November 17, 2018. He was 36

years old.

       6.        Based on medical diagnoses made upon Mr. Viney’s hospitalization, it was clear

that his condition resulted from a disorder called chronic dilated cardiomyopathy—a serious, but

treatable, cardiac illness. However, because the defendants, with deliberate indifference, failed

to respond to his obvious and worsening symptoms, he progressed to the point of irreversible

organ failure.

       7.        The defendants’ failure to respond to Mr. Viney’s condition with continuous

monitoring and referral for hospitalization was consistent with an established pattern in the

medical department at MCCF. Based on allegations made in multiple federal civil rights actions

filed in this Court and elsewhere, defendant Montgomery County and its contract medical

provider, defendant PrimeCare Medical, Inc., were aware of recurring problems with MCCF

medical practitioners’ response to serious medical conditions like Mr. Viney’s. But, for years,

they, with deliberate indifference, failed to take action to remedy those problems.

       8.        In light of the defendants’ actions and inactions resulting in Mr. Viney’s death,

Plaintiff Nakila V. Viney, Mr. Viney’s wife and the administrator of his estate, now seeks on




                                                  2
            Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 3 of 23




behalf of the estate and Mr. Viney’s heirs damages for the substantial pain and suffering, the loss

of life, and the financial losses caused by the defendants’ conduct.

                                       II. JURISDICTION

       9.       This Court has jurisdiction over the subject matter of this Complaint under 42

U.S.C. § 1983 and 28 U.S.C. §§ 1331, 1343(a)(3), 1343(a)(4), and 1367(a).

                                          III. PARTIES

        10.     Decedent Eric Viney was at all times relevant to this Complaint a resident of

Norristown, Pennsylvania. He died at the age of 36 on November 17, 2018.

        11.     Plaintiff Nakila V. Viney (“plaintiff” or “Ms. Viney”), the wife of decedent Eric

Viney, was on August 14, 2019, appointed as the Administrator of the Estate of Eric Viney.

Plaintiff brings this action in her capacity as Administrator of the Estate and for the benefit of

Mr. Viney’s heirs.

        12.     Defendant Montgomery County is a municipal government entity in the

Commonwealth of Pennsylvania, which manages and oversees the Montgomery County

Correctional Facility (“MCCF”), 60 Eagleville Road, Eagleville, PA 19403.

        13.     Defendant PrimeCare Medical, Inc. (“PrimeCare”), which has a principal place of

business at 3940 Locust Lane, Harrisburg, PA 17109, was, at all times relevant to this

Complaint, the holder of a contract to provide all medical services to inmates at MCCF.

        14.     At all times relevant to this Complaint, defendant Margaret Carrillo, MD, was a

physician employed by defendant PrimeCare and assigned to work as the medical director at

MCCF.

        15.     At all times relevant to this Complaint, defendant Jonathan Cohen, MD, was a

physician employed by defendant PrimeCare and assigned to work at MCCF.




                                                  3
         Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 4 of 23




        16.    At all times relevant to this Complaint, defendant Meghan Hughes, PA, was a

physician assistant employed by defendant PrimeCare and assigned to work at MCCF.

        17.    At all times relevant to this Complaint, defendant Katie Harvey, CRNP, was a

certified registered nurse practitioner employed by defendant PrimeCare and assigned to work at

MCCF.

        18.    At all times relevant to this Complaint, all defendants acted under color of state

law.

       19.     At all times relevant to this Complaint, all defendants acted in concert and

conspiracy and were jointly and severally responsible for the harms caused to the Estate of Eric

Viney and Mr. Viney’s heirs.

       20.     At al times relevant to the Complaint defendants Carrillo, Cohen, Hughes, and

Harvey were acting as agents, servants, and/or employees of defendant PrimeCare, and were

acting within the scope and course of their employment, and under the direct control and

supervision of defendant PrimeCare.

                                IV. FACTUAL ALLEGATIONS

                         A. Pattern of Avoidable Deaths and Injuries
                        Caused by Inadequate Medical Care at MCCF

       21.     In or around 2012, defendant PrimeCare entered into a contract with defendant

Montgomery County that granted PrimeCare the exclusive right to provide medical services to

prisoners at MCCF.

       22.     Upon information and belief, the contract provided that Montgomery County

would pay to PrimeCare an annual fee for its provision of medical services and that PrimeCare

would be responsible for all costs, up to a limit for catastrophic cases, for prisoners who required

outside medical services, including hospitalization for serious illnesses.



                                                 4
            Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 5 of 23




        23.     Under such contractual arrangements, an expenditure of funds for a prisoner’s

hospitalization reduces PrimeCare’s annual profits.

        24.     When PrimeCare secured the contract for medical services at MCCF, it retained

as its own employees several medical professionals who had worked at MCCF as employees for

previous medical contractors.

        25.     In particular, PrimeCare hired as its medical director defendant Dr. Margaret

Carrillo.

        26.     Dr. Carrillo had been the medical director at MCCF for several years prior to her

hiring by PrimeCare and remained the medical director through the time of the events at issue in

this Complaint.

        27.     Throughout her time as medical director, Dr. Carrillo has been the chief medical

professional charged with the care of prisoners at MCCF and the supervision of all other medical

professionals at MCCF.

        28.     During Dr. Carrillo’s time as medical director at MCCF, medical professionals at

MCCF have been sued in multiple federal civil rights lawsuits based on allegations that they,

among other things, failed to properly monitor prisoners presenting with signs of serious medical

conditions and failed to seek hospital treatment for prisoners whose conditions could not be

safely treated at MCCF.

        29.     Those cases include the following litigated in the Eastern District of

Pennsylvania:

                a. D’Agostino v. Montgomery County et al., No. 2:11-cv-07728-CMR, in which

                   the plaintiff alleged that Dr. Carrillo, among others, was aware that he was

                   confined to a wheelchair unable to move his legs but failed to monitor him for




                                                  5
Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 6 of 23




       more than 48 hours leading to permanent physical injury due to an untreated

       spinal abscess;

    b. Hasty v. Montgomery County et al., No. 2:12-cv-04335-RBS, in which the

       plaintiff alleged that medical providers failed to respond to the plaintiff’s

       priapism (a painful and continuous erection) leading to the plaintiff’s

       permanent impotence;

    c. Gentile v. Smith et al., No 2:12-cv-07013-TJS, in which plaintiff alleged that

       he was beaten by correctional officers and, following this assault, Dr. Carrillo

       and others left him handcuffed in four point restraints for three days without

       food or ability to use the bathroom, while continuously over-sedating him

       with Ativan resulting in plaintiff’s hospitalization and suffering permanent

       scarring and pain;

    d. Kenney v. Montgomery County et al., No. 2:13-cv-02590-EGS, in which the

       plaintiff alleged that Dr. Carrillo, among others, failed to properly monitor the

       25-year-old-decedent who presented with obvious signs of a common and

       treatable cardiac condition, leading to organ failure and death;

    e. Valladares v. Pike County et al., No. 2:14-cv-02674-AB, in which the plaintiff

       alleged that Dr. Carrillo, among others, failed to respond to a clearly displaced

       fracture in his finger, leading to permanent loss of full usage of the plaintiff’s

       finger and hand;

    f. Minnich v. Montgomery County et al., No. 2:14-cv-07236-MH, in which the

       plaintiff alleged that medical providers ignored clearly expressed suicidal




                                      6
         Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 7 of 23




                  ideation and failed to put the decedent on suicide watch, leading to the

                  decedent’s suicide by hanging;

              g. Gibbons v. Montgomery County et al., No. 2:16-cv-01233-MH, in which the

                  plaintiff alleged that after tearing his Achilles tendon, he was denied medical

                  care by Dr. Carrillo and others for weeks leading to a more complicated

                  surgery than would have otherwise been necessary and, in turn, leading to

                  permanent pain and limitations;

              h. Devine v. Montgomery County et al., No. 2:18-cv-04652-GEKP, in which the

                  plaintiff, as in Hasty, alleged that medical providers failed to respond to the

                  plaintiff’s priapism leading to his permanent impotence;

              i. Lynch v. PrimeCare Medical, Inc., et al., No. 2:19-cv-04511-JPH, in which

                  the plaintiff alleged that, in 2017, medical providers, including Dr. Carrillo,

                  refused to continue his necessary Klonopin prescription, resulting in severe

                  withdrawal symptoms including nightmares, inability to work, pain, seizures,

                  loss of consciousness, and panic attacks; and

              j. Rogers v. Montgomery County, et al, No. 2:19-cv-04921-JDW, in which the

                  plaintiff alleged that, in 2017, medical providers, including Dr. Carrillo, failed

                  to respond to the decedent’s clear symptoms of medical distress including

                  vomiting and inability to breathe or support himself, leading to the decedent’s

                  cardiac arrest and death.

       30.    Prior to the events at issue in this case, defendant PrimeCare was aware of the

inadequate care provided by medical professionals at MCCF as described in the above cases and

failed to remedy the deficiencies in employee performance that led to such inadequate care.




                                                7
           Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 8 of 23




       31.     To the extent the events at issue in the above cases occurred before PrimeCare

held the contract for medical services at MCCF, PrimeCare was aware that those events occurred

under the supervision of some of the same employees which PrimeCare chose to retain upon

securing the contract.

       32.     Further, PrimeCare failed to remedy any deficiencies in employee performance

which predated PrimeCare’s service as the MCCF contract medical provider.

       33.     Prior to the events at issue in this case, defendant Montgomery County was aware

of the inadequate care provided by medical professionals employed by its medical care

contractors as outlined in the above cases and has failed to remedy the deficiencies in

performance that caused harm to the prisoners in its custody.

           B. Mr. Viney’s Serious Medical Needs and Defendants’ Inadequate Care

       34.     Mr. Viney was admitted to MCCF on July 21, 2018, after he was arrested on drug

charges.

       35.     On the afternoon of July 21, 2018, Mr. Viney met with a PrimeCare medical

assistant for an initial medical screening. The medical assistant reported that Mr. Viney stated he

had been diagnosed with hypothyroidism and that, although he had been prescribed medications

in the past for that condition, he had not taken medications for several months.

       36.     Records from Mr. Viney’s prior incarceration at MCCF in 2013, which were

available in an electronic medical chart, confirmed this diagnosis and that medications had been

prescribed for Mr. Viney.

       37.     In the July 21, 2018 initial medical screening, the PrimeCare medical assistant

reported that Mr. Viney’s weight was 186 pounds. In his prior incarceration, Mr. Viney’s weight

was 148 pounds.




                                                 8
           Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 9 of 23




         38.   Mr. Viney’s 38-pound increase in weight was a sign consistent with untreated

hypothyroidism.

         39.   The medical assistant who conducted the initial medical screen scheduled a

“chronic care” and “physical examination” appointment for Mr. Viney to take place on July 25,

2018.

         40.   Before the scheduled chronic care and physical examination appointment, on July

24, 2018, Mr. Viney was seen again by a PrimeCare medical professional. He complained that

he was experiencing chest congestion, fever, sinus congestion, a runny nose, sore throat, and a

productive cough. Mr. Viney was given over-the-counter cold medications.

         41.   On that same date, Mr. Viney’s weight was measured at 192 pounds—a six-pound

increase in just three days.

         42.   The scheduled chronic care and physical examination appointment did not take

place on July 25, 2018.

         43.   Mr. Viney was not seen for the chronic care and physical examination

appointment until five days later.

         44.   On July 30, 2018, Mr. Viney was seen by defendant Katie Harvey, CRNP. She

noted in the medical record that Mr. Viney had hypothyroidism and had not taken medications

for approximately nine months.

         45.   Harvey recorded, further, that Mr. Viney reported he was suffering from

constipation and that he stated “I cannot remember the last time I went.”

         46.   According to Harvey, Mr. Viney complained of other symptoms suggestive of

illness, including that he was coughing, feeling very cold, and eating and drinking less than

usual.




                                                9
          Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 10 of 23




         47.   Harvey recorded Mr. Viney’s weight and found that he was 200 pounds. Harvey,

therefore, knew that Mr. Viney had gained eight pounds in six days and a total of 14 pounds in

the nine days of his incarceration.

         48.   This extreme and unexplained weight gain, in combination with Mr. Viney’s

other symptoms, was a significant concern and a worrying sign that Mr. Viney was suffering

from a serious illness.

         49.   Harvey discussed Mr. Viney’s symptoms with defendant Dr. Jonathan Cohen.

         50.   Harvey and Cohen decided that they would order laboratory testing to assess Mr.

Viney’s thyroid-simulating hormone (TSH) levels. An order was issued for the laboratory

studies to be drawn the next day, July 31, 2018.

         51.   Harvey and Cohen took no other action to assess Mr. Viney’s unexplained and

significant weight gain.

         52.   The laboratory studies ordered by Harvey and Cohen did not take place on July

31, 2018.

         53.   Harvey and Cohen, who knew of Mr. Viney’s worrying condition and the need

for laboratory assessment, took no action to ensure that the assessment would take place.

         54.   Three days later, on August 3, 2018, the laboratory studies had still not been

drawn.

         55.   On that date, Mr. Viney was seen by a nurse who noted that both of Mr. Viney’s

ankles were now swollen.

         56.   This new and unexplained symptom, in combination with Mr. Viney’s recent

symptoms, was yet another concerning sign that Mr. Viney was suffering from a serious illness.




                                                10
         Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 11 of 23




       57.     The next day, on August 4, 2018, the finding concerning swelling in Mr. Viney’s

ankles was reported to defendant Physician Assistant Meghan Hughes.

       58.     In recognition of the fact that Mr. Viney presented signs of a serious illness,

Hughes ordered that Mr. Viney be placed in the medical housing unit and that his vital signs be

assessed during everyone one of three daily nursing shifts.

       59.     Despite her knowledge that Mr. Viney had several concerning symptoms, Hughes

did not conduct any examination of Mr. Viney or assess him in any way.

       60.     Nor did Hughes take any action to ensure that laboratory studies—which still had

not been drawn—would be conducted.

       61.     On the same date, a nurse weighed Mr. Viney and recorded a weight of 191

pounds, a decrease of nine pounds in just five days.

       62.     At 2:25 pm on August 5, 2018, defendant Harvey saw Mr. Viney again for the

first time since she observed his concerning symptoms on July 30, 2018.

       63.     Before assessing Mr. Viney, Harvey knew that Mr. Viney already had signs of a

serious illness given the rapid and significant fluctuations in his weight and the unexplained

swelling in his legs.

       64.     Harvey also knew that the laboratory studies she and Cohen had ordered for

completion on July 31, 2018 had still not been conducted even after the passage of five days.

       65.     When Harvey assessed Mr. Viney, she immediately saw that his symptoms had

grown substantially worse. As she reported, the swelling in his extremities, which Mr. Viney

stated had started a week earlier, was present in both his legs and his hands. According to Mr.

Viney, he had never experienced such swelling before. Mr. Viney also reported that he remained

constipated.




                                                11
         Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 12 of 23




       66.     Harvey also reported that Mr. Viney had jaundiced sclera—that is, the white outer

layer of his eyes had turned yellow. This new finding was strongly suggestive of liver failure, a

sign of critical and potentially fatal illness. Such a finding required immediate assessment and

consultation with medical specialists.

       67.     Harvey, however, neither conducted such assessment nor sought consultation

from any specialist.

       68.     Instead, Harvey merely noted that a nurse in the medical housing unit would be

directed to conduct the laboratory testing which had been ordered six days earlier.

       69.     Harvey noted that medical staff would continue to monitor Mr. Viney while he

was housed in the medical housing unit.

       70.     As of the afternoon of August 5, 2018, defendant Dr. Carrillo, as the medical

director at MCCF charged with supervising all medical staff, was aware of Mr. Viney’s medical

situation, including the following:

               a. He had a history of untreated hypothyroidism;

               b. He had experienced significant, rapid, and unexplained weight gain followed

                   by significant, rapid, and unexplained weight loss;

               c. For at least a week, he had unexplained swelling in his extremities, and that

                   swelling was increasing as time progressed;

               d. He had jaundiced eyes, showing evidence of liver failure; and

               e. Laboratory testing which had been ordered six days earlier had not been

                   conducted.




                                                12
         Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 13 of 23




       71.      Carrillo was, therefore, aware that Mr. Viney was suffering from a serious and

potentially fatal illness and that necessary assessments to determine the cause of that illness had

not been carried out.

       72.      Defendants Cohen, Harvey, and Hughes, were, given their previous encounters

with Mr. Viney likewise aware of these facts.

       73.      Despite Harvey’s notation from the afternoon of August 5, 2018 that there would

be continuous monitoring of Mr. Viney, no such monitoring took place.

       74.      At no time during the evening of August 5, 2018, did any PrimeCare medical staff

examine or assess Mr. Viney.

       75.      At no time on August 6, 2018, did any PrimeCare medical staff examine or assess

Mr. Viney.

       76.      At no time during the morning or afternoon of August 7, 2018, did any PrimeCare

medical staff examine or assess Mr. Viney.

       77.      Defendants Carrillo, Cohen, Harvey, and Hughes were aware that no examination

or assessment of Mr. Viney had been conducted from the afternoon of August 5, 2018 through

the afternoon of August 7, 2018.

       78.      At 6:06 pm on August 7, 2018, more than 51 hours after defendant Harvey had

noted the deeply concerning symptoms described above, defendant Carrillo examined Mr. Viney.

       79.      Carrillo found that Mr. Viney’s condition had deteriorated even further as he

presented with signs of multiple organ failure.

       80.      According to Carrillo’s assessment, Mr. Viney presented with Anasarca, that is

severe swelling throughout the entire body, with the swelling having started approximately ten

days earlier.




                                                  13
           Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 14 of 23




          81.   She also noted that he had marked jugular vein distension, a sign of heart failure.

          82.   Carrillo reported that Mr. Viney had difficulty walking due to the swelling in his

legs and that he was confined to a wheelchair.

          83.   He also had decreased urination, malaise, shortness of breath, and he was not

eating.

          84.   Mr. Viney’s vital signs were abnormal with an extremely high respiratory rate.

Carrillo noted that Mr. Viney was taking rapid and shallow breaths.

          85.   Carrillo determined that Mr. Viney could be suffering from cardiac dysfunction,

acute kidney failure, or myxedema (a severe form of hypothyroidism) and ordered that he be sent

to the emergency room.

          86.   When Mr. Viney arrived at a local emergency room he was in complete organ

failure and critical condition. He was diagnosed with severe heart failure, inflammation of the

liver, acute kidney injury, hypothyroidism, metabolic acidosis, and interstitial lung disease.

          87.   He was quickly transferred to a different facility where he could be placed in an

intensive care unit.

          88.   Two days after Mr. Viney was hospitalized, a laboratory report was produced

based on blood drawn from Mr. Viney on the morning of August 7, 2018. The blood had not

been received in the laboratory until the afternoon of August 8, 2018. The report showed grossly

abnormal liver function tests, abnormal kidney function tests, and significant hypothyroidism.

          89.   Because these results were produced after Mr. Viney’s hospitalization, they had

no impact on his care.




                                                 14
         Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 15 of 23




       90.     Based on the grossly abnormal levels found in the results, had the laboratory

studies been performed when they were ordered a week earlier, they would have provided

confirming evidence of abnormal liver and kidney function and hypothyroidism.

       91.     Mr. Viney remained in an intensive care unit for nearly 100 days as physicians

continually struggled to resolve the consequences of his complete organ failure.

       92.     Throughout that time, he experienced extraordinary pain and suffering to the point

that by mid November 2018 he had spontaneous bleeding and his skin began to tear off.

       93.     On November 16, 2018, based on the advice of Mr. Viney’s treating physicians,

his family elected to withdraw care.

       94.     Mr. Viney died on November 17, 2018.

                     C. Defendants’ Violation of Mr. Viney’s Constitutional
                            Rights and Relevant Standards of Care

       95.     Defendants Carrillo, Cohen, Harvey, and Hughes were aware of Mr. Viney’s

concerning symptoms and that he had serious medical needs.

       96.     Notwithstanding their knowledge of Mr. Viney’s serious medical needs,

defendants Carrillo, Cohen, Harvey, and Hughes, with deliberate indifference and in violation of

relevant standards of care, failed to take actions to address Ms. Viney’s needs by, among other

things, failing to secure laboratory assessments critical to understanding Mr. Viney’s

unexplained and worrying symptoms, failing to seek consultation and hospitalization as Mr.

Viney’s symptoms worsened to the point that he appeared to be in liver failure, and failing to

continuously monitor him for more than two days despite specific notations confirming the need

for such continuous monitoring.

       97.     Mr. Viney’s death was the direct and proximate result of the defendants’ failures

as outlined above.



                                                15
          Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 16 of 23




         98.    At all times relevant to this Complaint, as evidenced by the failures outlined

above, defendants PrimeCare and Montgomery County, with deliberate indifference, failed to

develop and implement policies, practices, and procedures to ensure that prisoners in the position

of Mr. Viney would receive adequate treatment for serious medical needs.

         99.    At all times relevant to this Complaint, as evidenced by the failures outlined

above, defendants PrimeCare and Montgomery County, with deliberate indifference, failed to

ensure proper training, supervision, and discipline for PrimeCare employees so as to ensure that

prisoners in the position of Mr. Viney would receive adequate treatment for serious medical

needs.

         100.   In particular, as evidenced by numerous previous federal civil rights lawsuits

alleging the same types of failures as present in this case—the failure to ensure needed medical

assessments, the failure to seek consultation or hospitalization, and the failure to continuously

monitor prisoners presenting with acute medical needs—defendants PrimeCare and Montgomery

County have, with deliberate indifference, failed to take remedial action to prevent the provision

of inadequate care to prisoners at MCCF.

         101.   Further, as evidenced by numerous previous federal civil rights lawsuits alleging

the same types of failures as present in this case, defendants PrimeCare and Montgomery County

have, with deliberate indifference, failed to remedy a contractual arrangement which provides a

financial disincentive for defendant PrimeCare to send prisoners with serious medical needs for

treatment at a hospital.

         102.   At all times relevant to this Complaint, the conduct of all defendants was in

willful, reckless, and callous disregard of Mr. Viney’s rights under federal and state law.




                                                 16
         Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 17 of 23




        103.   As a direct and proximate result of the conduct of all defendants, Mr. Viney

experienced enormous physical and emotional pain and suffering.

        104.   As a direct and proximate result of the conduct of all defendants, Mr. Viney was

caused to lose his life and the enjoyment of his life, including complete loss of earnings and

earnings capacity.

                     V. WRONGFUL DEATH AND SURVIVAL ACTIONS

        105.   Plaintiff, as Administrator of the Estate of Eric Viney, bring this action on behalf

of Mr. Viney’s heirs under the Pennsylvania Wrongful Death Act, 42 Pa. C.S. § 8301.

        106.   Plaintiff brings this action on behalf of the following heirs under the Wrongful

Death Act:

               a. Plaintiff, Mr. Viney’s spouse;

               b. S.V., Mr. Viney’s minor daughter, who resides with plaintiff; and

               c. J.V., Mr. Viney’s minor son, who resides with plaintiff.

        107.   Mr. Viney did not bring an action against defendants for damages for the injuries

causing his death during his lifetime.

        108.   Mr. Viney’s heirs have, by reason of Mr. Viney’s death, suffered pecuniary loss,

and have or will incur expenses for the costs of Mr. Viney’s funeral, the costs of Mr. Viney’s

headstone, and the costs of administering Mr. Viney’s estate.

        109.   Mr. Viney’s heirs have, by reason of Mr. Viney’s death, suffered further

pecuniary loss including expected contributions and financial support from Mr. Viney for food,

clothing, shelter, medical care, education, entertainment, recreation, and gifts.




                                                 17
          Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 18 of 23




         110.   Plaintiff also brings this action on behalf of the Estate of Eric Viney under the

Pennsylvania Survival Statute, 42 Pa. C.S. § 8302, under which all claims Mr. Viney would have

been able to bring had he survived may be brought by Mr. Viney’s estate.

         111.   Mr. Viney’s estate has, by reason of Mr. Viney’s death, suffered pecuniary loss,

and has or will incur expenses for the costs of Mr. Viney’s funeral, the costs of Mr. Viney’s

headstone, and the costs of administering Mr. Viney’s estate.

         112.   As a direct and proximate result of the conduct of all defendants, Mr. Viney

experienced extraordinary physical and emotional pain and suffering before his death, and, as a

result of his death, suffered the loss of the enjoyment of his life and complete loss of earnings

and earnings capacity.

         113.   Plaintiff, via this survival action, seeks damages for these harms caused to Mr.

Viney.

                                   VI. CLAIMS FOR RELIEF

                                          COUNT 1
                 Plaintiff v. Defendants Carrillo, Cohen, Hughes, and Harvey
                                 Federal Constitutional Claims

         114.   Defendants Carrillo, Cohen, Hughes, and Harvey were deliberately indifferent to

Mr. Viney’s serious medical needs and thereby violated Mr. Viney’s right to be free from cruel

and unusual punishment under the Eighth Amendment to the United States Constitution and/or

his right to due process of law under the Fourteenth Amendment to the United States

Constitution.




                                                 18
             Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 19 of 23




                                            COUNT 2
                   Plaintiff v. Defendants Montgomery County and PrimeCare
                                   Federal Constitutional Claims

         115.    The violations of Mr. Viney’s constitutional rights under the Eighth and /or

Fourteenth Amendments to the United States Constitution, plaintiff’s damages, and the conduct

of the individual defendants were directly and proximately caused by the actions and/or inactions

of defendants Montgomery County and PrimeCare, which have, with deliberate indifference,

failed to establish policies, practices, and procedures and/or have failed to properly train,

supervise and discipline their employees regarding the provision of adequate medical care to

prisoners with serious medical needs.

                                             COUNT 3
             Plaintiff v. Defendants Carrillo, Cohen, Hughes, Harvey, and PrimeCare
                                   State Law Negligence Claims

         116.    Defendants Carrillo, Cohen, Hughes, and Harvey had a duty to comply with

generally accepted medical standards of care in their treatment of Mr. Viney.

         117.    Defendants Carrillo, Cohen, Hughes, and Harvey violated their duty of care.

         118.    The defendants’ violation of their duty of care to Mr. Viney was a direct and

proximate cause and a substantial factor in bringing about Mr. Viney’s damages as outlined

above, and, as a result, defendants are liable to plaintiff.

         119.    Because the individual defendants were acting as agents, servants, and/or

employees of defendant PrimeCare, and because the individual defendants were acting within the

scope and course of their employment, and under the direct control and supervision of defendant

PrimeCare, defendant PrimeCare is liable to plaintiff on the basis of respondeat superior

liability.




                                                  19
 Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 20 of 23




                          VII. REQUESTED RELIEF
Wherefore, plaintiff respectfully requests:

A.     Compensatory damages as to all defendants;

B.     Punitive damages as to defendants Carrillo, Cohen, Hughes, Harvey, and

       PrimeCare;

C.     Reasonable attorneys’ fees and costs;

D.     Such other and further relief as may appear just and appropriate.

Plaintiff hereby demands a jury trial.



                              _______________________________
                              Jonathan H. Feinberg
                              I.D. No. 88227
                              KAIRYS, RUDOVSKY, MESSING, FEINBERG
                                & LIN LLP
                              The Cast Iron Building
                              718 Arch Street, Suite 501 South
                              Philadelphia, PA 19106
                              215-925-4400
                              215-925-5365 (fax)
                              jfeinberg@krlawphila.com

                              Counsel for Plaintiff




                                         20
                    ..;:,


  15 44 (Rev 02, I9)
                            · M.S     Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 21 of 23
                                          V

  The JS 44 CIYll cover sheet and the m
  provided by local rules of cou    This
  purpose of m1t1atmg the c1v1l     ket sheet

  I. (a) PLAINTIFFS                                                                                                      DEFENDANTS
   Nak1la v Viney, as Administrator of the Estate o                                                                    Montgomery County: PnmeCare Medical. Inc ; Margaret Camilo. MD.
                                                                                                                       Jonathan Cohen. MD, Meghan Hughes, PA, Katie Harvey. CRNP
      (b)            County of Residence of First Listed Plamt,ff                                                        County of Residence of First Listed Defendant
                                       (EXCEPT IN US PLAINTIF                                                                                   (IN US PLAINTIFF CASES ONL ]')
                                                                                                                         NOH,    IN LAND CONDEMNATION CASES, t:SE THE LOCATION or
                                                                                                                                 THE TRACT or LAND INVOLVED

    (C) Attomeyi; /firm Name, Ac/dress, and Telephon '"" er)                                                              Attorneys (If Know'1}
  Jonathan H Feinberg. Ka1rys, Rudovsky,                essing, Feinberg & Lin. 718
  Arch Street, Suite 501 South, Philadelphia, PA 19106, 215-925-4400



                                                     N (Place an   "X" In One Box Only/                  Ill, CITIZENSHIP OF PRINCIPAL PARTJESIP!acean                                                          X mOneBoxforPlamtiff
                                                                                                               (For D•verslty Cases Only)                                                             and One Box for Defendant}
  :'J I       l,;   S Government                     Federa: Quest,on                                                                   PTF                         DEF                                              PTF       DEF
                     P:amtiff                          (US. Governmem Not a Party)                          Cmzen of Th,s State         :'J I                       0 I           Incorporated or Prmc·)pal Place     :'J 4    '.J 4
                                                                                                                                                                                    of Busmess In Ihis State

  :'J 2       l,;    S Government                    Diversity                                              Cinzen of Another State             :'J 2                   ::J 2     Incorporated and Pnnopal Place        :'J 5    n   5
                     Defendant                         (Indicate C1ttzensh1p of Parnes m Item lll)                                                                                   of Busmess In Another State

                                                                                                            Clllzen or Subject of a             ::J 3                   ::J   3   Foreign Nal!on                        '.'J 6   :'.1 6
                                                                                                              Fore,1 n Coun
  IV NATURE OF SUIT (Place an "X · in One Box Only)                                                                                                                      Cl IC kh ere fior N·ature o fS Ult Co de Desc.rmtions
                                                                                        .,.,_,,,                                                                                                                    STACI 'TE~-,
                            ON11RA            ;·~*.;dh/f
                                                                                                   ,{
                                                                                                                   .~ R•·"'I '•~•,mENAt:1cv ,,                 ', """                      ,)j'.f;,'5/iW                                  &>I

  :, 11 0 Insurance                           PERSONAL INJURY                    PERSONAL INJURY            :J 625 Drug Related Seizure                   cJ 422 Appeal 28 l:SC 158 :J 375 false Claims Act
  :'J 120 Manne                        cJ 310 Airplane                      :J 365 Personal lnJUT)' -               of Property 21 t:SC 881               :'.1 42 3 W,thdrawal      :'.1 376 Qu, Tam (JI t:SC
  c.J 130 M,ller Act                   :'.1 3l 5 Airplane Product                      Product L1abt!1ty    c.J 690 Other                                           281,,;SC 157              3729(al)
  cl 140 Negouable Instrument                     L,abihty                  '.'J 36 7 Health Caret                                                                                  '.1 400 State Reapport1onme.nt
  :'.1 150 Recovery of Overpayment rJ 320 Assault Libel &                             Pharmaceuuca~                                                 ", PROP•u•rRu~HTSl!&" :'.1 4 IO Antitrust
             & Enforcement of Judgment            Slander                             Persona? In;ucy                                              :'J 820 Copynghts                :'.1 430 Banks and Bank,ng
  cl I 5I Med,care Act                 C'J 330 Federal Employers·                     Product L,ab1hty                                             :'.1 830 Patent                  :'.1 4 50 Commerce
  :J 152 Recovery of Defaulted                    Ltab1hty                  0 368 Asbestos Personal                                                cl 83 5 Patent • Abbrev.ated     cl 460 Deportat100
             Student Loans             ::J 340Manne                                    ln;ury Product                                                       New Drug Apphcat1on     ::J 4 70 Racketeer lnfloenced and
             (Excludes Veterans)       0 345 Manne Product                             Liabthty                                                    ::J 840 Trademark                          Corrupt Organ12a11ons
                                                                                                                                   '•RM'".,~,,, '"             ,
  :'.1 15 l Recovery of Overpayment               Ltabihty                      PERSONAL PROPERTY           ,'                                  .w~,_,,   ,,
                                                                                                                                                                          Rm••~•"'• cl 480 Consumer Credit
             of Veteran· s Benefits    :'.1 350 Motor Vehicle               0 370 Other Fraod               :J     710 fatr Labor Standards        "J 861 HIA (1395ft)              0 485 Telephone Consumer
  cl 160 Stockholders' Suits           '.'J 355 Motor Vehicle               ::J l 7 I Truth m Lendmg                     Act                       0 862 B;ack Lung (92.J)                    Protectton Act
  :'.1 190 Other Contract                        Product Liability          c.J 380 Other Personal          C'J    720 Labor/Management            n 863 DIWC/DIWW (405(g)) C'J 490 Cable/Sat TV
  ::J 195 Contract Product Liability   cl 360 Other Personal                          Property Damage                    Reiat,ons                 rJ 864 SSID Title XVI            ::J 850 Secun11es1Commod,11es1
  :'J( 96 rrancb1se                              lnJury                     c.J 385 Property Damage         ::J    740 Railway Labor Act           ::J 865 RSI (405(g))                       Exchange
                                         J 362 Personal inJury                        Product Liability     :'.1   751 Family and Medical                                           :'.1 890 Other Statutory Actions
                                                 Medical Malprac.t1ce                                                    Leave Act                                                  ('J 89 I Agncultural Acts
 '·*''' ·;\'iR)jll!(t!i1'Jt0               ,· .,cMLRIG"• s•-··                             ER PETITIONS , '.'J     790 Other Labor L1t1gauon          ., FEDl;;R-<'>,:'J'!AXSUlll'S ('J 89 3 Environmental Matters
  0 210 Land Condemnation                 I: 440 Other C1v,I RigMs                 Habeas Corpu5'         cl       79 I Employee Rettrement        n 870 Truces (t,; S Plam11ff     ::J 895 Preedom of lofor,nat•on
  cl 220 Foreclosure                      l 441 Votmg                      :'.1    46.l Allen Detamee                   Income Secunty Act                  or Defendant)                     Act


                                     u
  cl 230 Rent Lease & BJect 1ent         J 442 Employment                  '.'J    5 IO Motions to Vacate                                          ::J 871 IRS-Thtrd Party          :'.1 896 Arb,trallon
  c.J 240 Torts to !.,and              ::J 443 Housmg/                                  Sentence                                                            26 LSC 7609             cl 899 Admmtstrauve Procedure
  '.J 24 5 Tort Product Liabtl                   Accommodattons             '.'J   530 Genera:                                                                                                Act/Review or Appeal of
  cl 290 All Other Real Proi, rty      ::J 445 Amer w/Disab1ht1es           :'J    535 Death Penalty      '                    IGRJ\TION c;,, 70•                                             Agency Decmon
                                                 Employment                        Other:                 c.J      462 Nat4rahzat10n Appl1cat1on                                    :'.1 950 ConSMJhonal1ty of
                                       C'J 446 Amer w/DtSab, I.ties -       0      540 Mandamus & Other   ::J      465 Other iffilmgrauon                                                     State Statutes
                                                 Other                      :'.1   550 C1v1l Rights                    Actions
                                       C'J 448 Educat10n                    0      555 Pnson Cond1t,on
                                                                            ::J    560 C1v J Deta,nee •
                                                                                        Condmons of
      \                                                                                 Confinement
/V, I )RIGIN (Place an "X" m One Box Only)
 ~I           Ongmal                 ~2   Removed from             ~   3   Remanded from                ~4 Remstated or           (1   5 Transferred from                         (1   6 Mult1d1stnct           ~   8 Mu!lldistnct
              Proceedmg                   State Court                      Appellate Court                 Reopened                      Another Distnct                                 L1t1gat1on -                L11lgat1on •
          j                                                                                                                              /specif),)                                      Transfer                    Direct File
                                                  Cite the U S C1vtl Statute under which you are fihng (Do not cite jurisdictional statutes unless diversity/

V             CAI;SE OF ACTION
                                                   42 USC 1983
                                                  Bnef descnpllon of cause
                                                  Deliberate indifference to serious medical needs
  VII. REQUESTED IN     ::, CHECK IF THIS rs A CLASS ACTION                                                                                                                                                 '
       COMPLAINT:            l,'NDER RL'LE 23, r R Cv P
                                                                                                                   DE'\1A"1D $                                                CHECK YES only if
                                                                                                                                                                              JURY DEMAND:              0 an1,d m complaint
                                                                                                                                                                                                         );,( es    ONo

  Vlll. RELATED CASE(S)
                           (See mstruc11ons1
                                                                                                                                                                                                        V
        IF A."'l'Y                           JUDGE                                                                                                               DOCKET NUMBER
  DATE
  01/22/2020
  FOR OFFICE CSE ONLY
                                                                                                                                                                                                        JAN 22 2020
     RECHPT                 #             AMOL'NT                                     APPL YING IFP                                    Jl:DGE                                            MAG JL'DGF
               (..,, _., ~ Case 2:20-cv-00367-JMG
                                   ft I                                               Document 1 Filed 01/22/20 Page 22 of 23


                 ~
                                           -~n
                                     ~,~:.,'
                                       ·
                                                                   1
                                                              _ ,,. .
                                                                          C.:NJTED STATES DISTRICT COL'RT
                                                               F9j THE EASTER"i DISTRICT OF PENNSYLVANIA
                                                                                      DESIGNATION FOR'Vf
                                                                                                                                                      20                  367         t

                 '€1    (to be used by counsel or proif;(plamtiff to indicate the category of the case for the purpose of assignment to the appropriate calendar1

AddressofPI;1;;ff •_ _ _ _ _ _ _ _ _ _ _ _                                                   c/o Plaintiffs Counsel                                   ________ _
Address of Defendant                       60 Eagleville Road, Eagleville, PA 19403/2940 Locust Ln, H'burg, PA 17109
Place of Accident, Incident or Transaction·                      ---~ontgo_m_e_ry_C?_u_nty ~o_r_re_ctional F~c_il_ity_, ~agle_vill~.~~ __


RELATED CASE, IFANY:

Case Number                                                               Judge                                                       Date Terminated: _ _ _ _ _ _ _ __

C1v1l cases are deemed related when Yes 1s answered to any of the followmg quest10ns

       Is this case related to property mcluded m an earher numbered suit pendmg or w1thm one year                                         YesD
       prev10usly termmated act10n m this court?

2      Does this case mvolve the same issue of fact or grow out of the same transactton as a pnor suit                                     YesD               No[Z]
       pendmg or w11hm one year prev10usly termmated act10n m this court'>

3      Does this case mvolve the vahd1ty or mfrmgement of a patent already m suit or any earher
       numbered case pendmg or w1thm one year prev10usly termmated act10n ofth1s court?
                                                                                                                                           YesD               No[l]
4      Is this case a second or successive habeas corpus, social security appeal, or pro se civil nghts
       case filed by the same md1v1dual?                (:;_
                                                                                                                                           Yes   D            No    I✓    I
I certify that, to my knowledge, the w1thm case                  Oi       / [!] is ot related to any case now pendmg or w1thm one year prev10usly termmated acllon m
this court except as noted above                                                                    Ji {_)
DATE           01/22/2020 _ __ __ __ _                                            _      t~ifust'st;t~y- __ ____ 88227_ _ _ _
                                                                                  Atto"4at-Lawl Pro Se Plamttjf                                   Attorney ID   #   (if applicable)


CIVIL: (Place a        ✓   in one category only)

A.              Federal Question Cases:                                                             B.    Diversity Jurisdiction Cases:


••     I        Indemmty Contract, Manne Contract, and All Other Contracts                          01          Insurance Contract and Other Contracts

 ••
       2
       3
                FELA
                Jones Act-Personal lnJury                                                           El ;        Airplane Personal lnJury
                                                                                                                Assault, Defamation
       4        Antitrust                                                                           •           Manne Personal InJury

a•
       5
       6
       7
                Patent
                Labor-Management Relallons
                CIVIi Rights                                                                        § ~
                                                                                                          4
                                                                                                                Motor Vehicle Personal lnJury
                                                                                                                Other Personal InJury (Please specify) _ _ _ _ _ _ __
                                                                                                                Products Liab1hty
                                                                                                    •
~
       8        Habeas Corpus                                                                             8     Products L1ab1hty - Asbestos
       9
       IO
                Secunttes Act( s) Cases
                Social Security Review Cases
                                                                                                    •     9     All other D1vers1ty Cases
                                                                                                                (Please sper:1/y) _    _    _ _
           I    All other Federal Quest10n Cases
                ,Please specify) _     .
                                           --      -        -- - --                    --



 V                                                                                    ARBITRATION CERTIFICATION
                                                           (The effect of this cert1ficat1on ,s to remove the case from eltg1b1hty for arb11rat1on)

I,              J mathan H. Feinberg                               _, counsel of record or pro se plamt1ff. do hereby certify
                                                       -     -
                P1 rsuant to Local Civil Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and behef, the damages recoverable m this cJVII acuon case
                e ceed the sum of$ J50,000 00 exclusive ofmterest and costs

                   ehef other than monetary damages 1s sought


DATE           01/22/2020                                                                54~es1£~:-
                                                                        - --Attorney-at-Law
                                                                             -f!-S~ -I Pro  - -Se Plamtiff
                                                                                                    . -- -                                               88227
                                                                                                                                                  Attorney ID # {if appbcable)

NOTB A tnal de novo will be a tnal by Jury only 1fthere has been comphance with FR GP 38
                                                                                                                                                          JAN. 22 2020
Ct» 609 {512018}
       Case 2:20-cv-00367-JMG Document 1 Filed 01/22/20 Page 23 of 23


                            ...
                            'i     IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVA.~IA
                          CASE~~AGEMENT TRACK DESIGNATION FORM

                   Nak1la V Viney                                             CIVIL ACTION

                              V.
                   Montgomery County et al
                                                                              NO.
                                                                                 Ii                 36 '1
In accordance with the Civil Justice Expense and Delay Reduction Plan of th.is court, counsel for
plaintiff shall complete a Case Management Track Designat10n Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designat10n, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT O1''E OF THE FOLLOW~G CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 C.S.C. § 2241 through§ 2255.                               ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
     and Human Services denying plamtiff Social Security Benefits.                                    ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                             ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of spec1al
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.



  1/22/20                                                               Plaintiff Nak1la V. Viney
Date                                     Attorney-at-law                 Attorney for

 215-925-4400                            215-925-5365                     jfeinberg@krlawph1la com

Telephone                                FAX Number                      E-Mail Address


(CiY. 660) 10/02




                                                                                            JAN 22 2020
